DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-195996, filed on 10/17/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2010/0216302 A1, provided in IDS) in view of LEA RONAL INC (GB 1 438 701 A).
Considering claims 1 and 6, Luo discloses an electrolytic tin alloy plating solution, comprising: a compound serving as a source of supply of tin ions (from tin methane sulfonate) [0052]; a compound serving as a source of supply of silver ions (from silver methane sulfonate) [0052]; and a flavonoid compound (pentahydroxy flavone) [0052]. Luo teaches that brightening agents, such as aromatic aldehydes, for example chlorobenzaldehyde, may be included in the electrolyte depositions.  Suitable amounts for the brighteners are known to those skilled in the art [0033]. 
Luo does not disclose an oxide of a nitrogen-containing heterocyclic compound.
However, LEA RONAL INC discloses that when using pyridine-N-oxide in addition to aldehydes are included in the baths fully bright tin-lead deposits over a wide current density range are produced and the baths remain stable over prolonged periods of idleness and operation (page 30, lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a brightening agent in addition to the chlorobenzaldehyde of Luo, because LEA RONAL INC discloses that using pyridine-N-oxide in addition to aldehydes are included in the baths fully bright tin-lead deposits over a wide current density range are produced and the baths remain stable over prolonged periods of idleness and operation (page 3, lines 20-25).

Considering claims 2 and 7, Luo discloses the flavonoid compound is a flavonoid glycoside (quercitrin) [0024].

Considering claim 3, in the electrolytic solution of Luo as modified by LEA RONAL INC, LEA RONAL INC teaches that the quantities of aromatic aldehyde and pyridine or quinoline compound which can be used in the baths will vary according to the deposition effects desired and the current density employed and selection of optimum levels of the aforesaid ingredients for a particular plating operation can be readily determined by one skilled in the art using known and conventional techniques (page 6, 
Luo discloses a concentration of the flavonoid compound 30 mg/L or 0.03g/L [0052], which falls within the claimed range of from 0.001 g/L to 20 g/L.

Considering claim 4, Luo discloses the electrolyte may also include a compound serving as a source of supply of copper ions [0020].

Considering claim 5, in the electrolytic solution of Luo as modified by LEA RONAL INC, LEA RONAL INC discloses the oxide of the nitrogen-containing heterocyclic compound is pyridine N-oxide (Table II, 6th formula from the top).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WOJCIECH HASKE/               Examiner, Art Unit 1794